Citation Nr: 0620057	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case back 
to the Appeals Management Center (AMC) for additional 
development in January 2006.  The instructions of that remand 
were not fully complied with.  Therefore, the case is 
remanded once again for compliance with some of the original 
remand instructions.

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2005).

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify the appellant, if further action is 
required.


REMAND

In January 2006, the Board remanded the case to the AMC.  In 
pertinent part, the remand instructed the AMC to send the 
veteran a VCAA [Veterans Claims Assistance Act of 2000] 
letter informing the veteran specifically of the evidence 
needed to establish entitlement to an increased rating (or 
higher initial rating) for PTSD.

The AMC sent the veteran a VCAA duty-to-assist letter in 
February 2006 that enclosed a page entitled "what the 
evidence must show."  The duty-to-assist letter did not 
advise the veteran exactly what evidence he was to obtain to 
establish entitlement to an increased rating, but instead 
referred to supporting a claim for service connection.  The 
RO has already granted the veteran service connection for 
PTSD.  Thus, this duty-to-assist letter did not follow the 
instructions of the remand.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Accordingly, the Board 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

While this case was undergoing development on remand, the 
United States Court of Appeals for Veterans Claims provided 
additional guidance concerning notice and development in 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO granted the veteran service connection 
for PTSD and awarded an initial 30 percent rating effective 
November 29, 2002.  According to a review of the claims file, 
the veteran has not been specifically advised to provide 
evidence that his PTSD disorder has gotten worse or what 
evidence is needed to establish an initial rating in excess 
of 30 percent for PTSD.

The Board notes that some partial development was completed 
on remand and that the AMC provided the veteran with a new VA 
examination.  Unfortunately, the Board finds that another 
remand is necessary in this case as the AMC has not complied 
with the directive from the Board's January 2006 remand.  See 
Stegall, supra.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1. The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the letter should notify the 
veteran of the evidence needed to 
establish entitlement to a rating in 
excess of 30 percent for PTSD, to include 
records of treatment pursuant to 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 and Supp. 2005) are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2005) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A copy of the 
letter, and any response, must be 
associated with the claims file.  If 
additional evidence is identified, 
attempts to obtain the evidence should be 
undertaken and documented in the claims 
folder.

2. If the veteran does not submit 
additional evidence, the file should be 
returned to the Board for appellate 
review.  If the veteran submits new 
evidence, the AMC should readjudicate the 
veteran's claim.  Thereafter, to the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until he 
is notified.  The Board intimates no 
opinion, either legal or factual, as to 
the ultimate disposition warranted in this 
case, pending completion of the requested 
development.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).

________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



